DETAILED ACTION
Claims 1, 2 and 4-11 are pending as amended on  12 October 2022.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
 Applicant’s amendments to the claims and the remarks/arguments filed  have been entered and fully considered.

Response to Amendment and Arguments
Applicant’s amendment overcomes the objection to claim 10. The objection has been withdrawn.
Applicant’s arguments have been fully considered but are not persuasive. 
Applicant argues  that US2013/0065800A1 (McDaniel) fails to  teach adding the fumed silica into the coating composition itself.  The examiner disagrees.  The examiner acknowledges that McDaniel discloses embodiment wherein a coated proppant  can be additionally treated  with or further  contacted with fumed silica anticaking agent ([0143] and [0191]), however, McDaniel expressly discloses that the coating composition may include various additives, wherein the additives includes fumed silica ([0118]), and one or more additives can be mixed with the proppant, the polyol and the isocyanate component ([0105] and [0136]).  Thus McDaniel teaches adding the fumed silica into the coating composition. 
The rejections  over McDaniel  and over Aou/McDaniel stand and reiterated below.   

Claim Rejections - 35 USC § 103
Claims 1, 2, 4-6 and 8-11 stand rejected under 35 U.S.C. 103 as being unpatentable over McDaniel.
Regarding claims 1 and 10-11, McDaniel teaches a method for the production of coated proppants comprises coating a proppant solid by applying and curing  a substantially homogenous coating mixture at elevated temperature in a period of less than 4 minutes to form a coated proppant ([0029],  [0132] and [0140]), wherein the proppant is sand ([0122]), thus thermally stable to at least 100 °C .
McDaniel teaches that  the  coating mixture comprises polyisocyanates  such as poly-MDI ([0039] and [0056]),  a curing agent such as catalysts that promotes isocyanate trimerization ([0039], [0057] and [0060]), and additives including anticaking agents such as finely divided fumed silica ([0118] and [0192]).
McDaniel teaches that the additive including anticaking agents is present in an amount of  about 5 wt.%  or less by the weight of the coating composition ([0118]), wherein the curing agent component  is present in an amount of 0.01 wt.% to 95 wt.% of the coating composition ([0072]), thus the isocyanate component is present in about 5 to 99.99 wt.%  of the coating composition,  and the silica is present in about 1 to 100 wt. % based on the weight of the polyisocyanate calculated by the examiner, which encompasses  the claimed  amount. 
One of ordinary skill in the art at the time the invention was made would have found it obvious to include the fumed silica anticaking agent  at the instantly claimed range since it has been held that in the case where the claimed ranges “overlap or lie inside range disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 f. 2d 257,191 USPQ 90(CCPA 1976). See MPEP 2144.05.I.
Generally, differences in ranges will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such ranges is critical. See MPEP 2144.05, In re Boesch, 617 F2d 272, 205 USPQ 215 (CCPA 1980); In re Aller, 220 F2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) and In re Hoeschele, 406 F2d 1403, 160 USPQ 809 (CCPA 1969).
Regarding claim 2,  McDaniel  teaches preferred curing agents are catalysts that promote isocyanate trimerization ([0060]), which anticipates  embodiments of absence of urethane, urea and carbodiimide catalysts. 
Regarding claim 4,  McDaniel  teaches the ratios of isocyanate to polyol can be  100:0 ([0103], and curing amines and alcohols are optional  ([0068] and [0106]), which meets the claimed coating composition.
Regarding claims 5 and 6, McDaniel teaches that contacting the proppant with the coating components and curing the coating ([0132],  [0136] and [0140]), the product is then further contacted with a finely divided fumed silica  in an aqueous dispersion ([0191] and [0192]).
McDaniel further teaches that the coating components can be mixed with the proppant in an continuous manner  in one or more steps to make one or more layers of cured coating([0135] and [0137]), which anticipates the claimed adding additional trimerization catalysts. 
Regarding claim 8,  McDaniel teaches the curing temperature is within the range of 50  to 150°C ([0132]-[0133]),  which encompasses the claimed temperature range.
One of ordinary skill in the art at the time the invention was made would have found it obvious to cure the coating at the instantly claimed temperature range since it has been held that in the case where the claimed ranges “overlap or lie inside range disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 f. 2d 257,191 USPQ 90(CCPA 1976). See MPEP 2144.05.I.
Generally, differences in ranges will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such ranges is critical. See MPEP 2144.05, In re Boesch, 617 F2d 272, 205 USPQ 215 (CCPA 1980); In re Aller, 220 F2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) and In re Hoeschele, 406 F2d 1403, 160 USPQ 809 (CCPA 1969).
Regarding claim 9,  McDaniel teaches that the coating composition is  applied in an amount of 0.5 to 10 wt.% of the proppant ([0142]),  thus up to 10 wt.% of polyisocyanate  which encompasses the claimed amount and a prima facie case of obviousness exists.  In re Wertheim, 541 f. 2d 257,191 USPQ 90(CCPA 1976). See MPEP 2144.05.I.
Claim 7 stands rejected under 35 U.S.C. 103 as being unpatentable over McDaniel  in view of Aou.
The teachings of McDaniel are set forth above. 
McDaniel does not teach spraying the coating composition onto the proppant. 
Aou teaches coating compositions can be applied to a substrate surface using spraying techniques ([0038]). 
	At the time the invention was made it would have been obvious for a person of ordinary skill in the art to spray the coating composition to the proppant since it would have been obvious for one of ordinary skill in the art to apply a known technique to a known device (method, or product) to yield predictable results. In the instant case, a known technique to coat a substrate. See MPEP 2143 (D).

Claims 1, 2 and 4-11 stand rejected under 35 U.S.C. 103 as being unpatentable over Aou in view of McDaniel  as evidenced by Zhang and MDI handbook of BASF.
Regarding claim 1,  Aou teaches a method of coating a solid particulate substrate comprises applying a reaction mixture of a polyisocyanate and isocyanate trimerization catalyst    to the surface of the substrate ([0006], [0030], [0038] and [0039]), and curing the mixture  at elevated temperature to form a coating of polyisocyanurate  and a coated particulate ([0027] and [0038]-[0039]),  wherein the substrate includes sand ([0039]), thus thermally stable to at least 100 °C .
Aou does not expressly discloses the instantly claimed curing time, however, a person of ordinary skill in the art would have been motivated to optimize the curing time   in order to obtain a workable product. It is noted that no criticality has been demonstrated in the specification with regard to the curing time recited in the claims.
Aou does not expressly teach the instantly claimed finely divided fumed silica, its amount or aqueous dispersion of fumed silica.
McDaniel teaches that finely divided fused silica in dry form or aqueous dispersion  can be applied to the outer surfaces of coated solid to prevent the formation of agglomerates ([0118] and [0192]).  
 At the time the invention was made it would have been obvious for a person of ordinary skill in the art to include the fumed silica of McDaniel in the coating composition of  Aou.  The rationale to do so would have been the teachings of McDaniel that to do so would predictably prevent the formation of agglomerates ([0118] and [0192]), which is desirable by Aou ([0039]).  
As for the amount of the fumed silica relative to the amount of polyisocyanate,  a person of ordinary skill in the art would have been motivated to adjust the amount of the fumed silica  in order to obtain a workable product. It is noted that no criticality has been demonstrated in the specification with regard to the amounts recited in the claims.
Regarding claim 2, Aou teaches that urethane, urea and carbodimide catalyst  are optional ([0011] and [0017]), which meets the limitation of no more than 0.1 parts per 100 parts of the polyisocyanate.
Regarding claim 4, Aou teaches embodiment wherein  the reaction mixture comprises polyisocyanate , and the presence of alcohol or amines are optional ([0006], [0012] and [0017]). 
Regarding claims 5 and 6, Aou teaches that the polymerization step can be performed in two or more sub-steps, and the reaction mixture may be cured to its gel point in a first step  and advancing the cure enough prior to a subsequent sub-step([0031].
Aou does not teach the instantly claimed sequence of applying the coating mixture and/or additional trimerization catalyst,  curing and addition of fumed silica.
	However, it would be obvious for one of ordinary skill at the time of the invention  to applying the coating mixture, curing and  then adding the fumed silica filler  since it has been held that selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results. In re Burhans, 154 F.2d 690, 69 USPQ330 (CCPA 1946).  See MPEP 2144.04[R-6]IV.
Further it would have been obvious for a person of ordinary skill in the art at the time of invention to adding additional trimerization catalyst  as instantly claimed because it has been held that selection of any order of mixing ingredients is prima facie obvious. In re Gibson, 39 F.2d 975, 5USPQ 230 (CCPA 1930).
Regarding claim 7, Aou teaches  the coating composition can be sprayed to the surface of the substrate ([0038]).
Regarding claim 8, Aou teaches  the coating mixture is cured  at an elevated temperature, for example, at least 50°C and up to 180°C ([0027]),   which encompasses the claimed temperature range.
One of ordinary skill in the art at the time the invention was made would have found it obvious to cure the reaction mixture of Aou at the instantly claimed temperature range since it has been held that in the case where the claimed ranges “overlap or lie inside range disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 f. 2d 257,191 USPQ 90(CCPA 1976). See MPEP 2144.05.I.
Generally, differences in ranges will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such ranges is critical. See MPEP 2144.05, In re Boesch, 617 F2d 272, 205 USPQ 215 (CCPA 1980); In re Aller, 220 F2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) and In re Hoeschele, 406 F2d 1403, 160 USPQ 809 (CCPA 1969).
Regarding claim 9, Aou teaches the particulate has a particle size of at least 100 µm ([0038]), and the coating thickness can range from 0.1 µm to 1 mm ([0039]).  Assuming the particle is sand of 100 µm ([0038] and [0039]),  which is known to  have a density of  about 2.6 g/cm3 as evidenced by Zhang ([0003]),    and the polyisocyanate is MDI ([0011]), which is known to have a density of about 1.23 g/cm3 as evidenced by MDI handbook of BASF (page 6),  thus the amount of the polyisocyanate required to produce  1 µm thickness per 100 parts  of  the sand particles  would be ((513-503)/503) X(1.23/2.6), i.e., about 2.8 wt.%, calculated by the examiner, which meets the claimed amount. 
Regarding claim 10, Aou teaches the polyisocyanate is preferably polymeric MDI [0011] and [0012]).
Regarding claim 11, Aou teaches the solid  substrate includes sand ([0039]).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIQUN LI whose telephone number is (571)270-7736. The examiner can normally be reached Monday-Friday 9:00 am -4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-2721302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AIQUN LI/Ph.D., Primary Examiner, Art Unit 1766